Citation Nr: 1227437	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2007, the Board issued a decision that denied service connection for type II diabetes mellitus.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in December 2008 that granted a joint motion of the parties (Joint Motion) and remanded the case to the Board for further action.

Subsequently, the Board remanded the Veteran's claim in February 2010 for additional development pursuant to the Joint Motion.  As all directed development has been completed, the Veteran's claim is properly before the Board at this time.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed to Agent Orange during his service in Thailand.

2.  Diabetes mellitus was not present within one year after the Veteran's discharge from service and is not etiologically related to service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty, nor may such incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the RO provided VCAA notice in letters mailed in July 2002 and March 2004, prior to the initial adjudication of the Veteran's claim in May 2004.  Although the Veteran has not been provided notice of the type of evidence necessary to establish a disability rating or effective date for service connection for diabetes mellitus, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for diabetes mellitus, type II.  Consequently, no disability rating or effective date will be assigned, so failure to provide notice with respect to those elements of the claim is no more than harmless error.

The record also reflects that service, VA, and private treatment records have been obtained.  While the Veteran was not afforded a VA examination and no VA medical opinion was provided in response to this claim,  the Board finds that no VA examination or opinion is not necessary, because the evidence currently of record is sufficient to decide the claim.  The competent evidence of record already establishes that the Veteran has been diagnosed as having diabetes mellitus, type II.  The Veteran's only assertion is that he was exposed to herbicides in service, and his diabetes mellitus, type II, should be subject to presumptive service connection on this basis.  However, as will be explained below, the Board finds that the evidence shows that the Veteran was not exposed to herbicides during service.  Therefore, any potential medical opinion linking the Veteran's diabetes mellitus to his exposure to Agent Orange or any herbicide in service would be based on a history the Board has determined to be inaccurate.  Therefore, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in developing the Veteran's claim, VA obtained the Veteran's service personnel records.  The originating agency also requested from the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator information relating to whether the Veteran served in Vietnam or was exposed to Agent Orange when he served in Thailand, as discussed in more detail below.  All appropriate procedures outlined in M21-1MR were followed by the originating agency in attempting to determine whether the Veteran was exposed to herbicides in Thailand.  The Veteran did not respond to the originating agency's August 2011 letter that asked him for more information regarding his service in Thailand.  As such, the originating agency was unable to move further in its investigation into the Veteran's service.

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II.  Analysis

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

Where a veteran served for at least 90 days during a period of war and manifests diabetes to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record reflects and the Veteran does not dispute that the disability at issue was not present within one year after his discharge from service.  He also does not allege that he had any service in the Republic of Vietnam.  The Veteran claims that service connection is warranted for diabetes mellitus, type II because it was caused by his exposure to Agent Orange while serving in Thailand as a radar repairman.

The veteran has submitted a statement from a person who served at Udorn Air Force Base (AFB) in Thailand in support of his contention that he was exposed to Agent Orange in service.  S.P. stated that he served at Udorn AFB as a U.S. Air Force security policeman in the K-9 Section from September 1968 to October 1969.  S.P. related that he patrolled an ammo dump storing Agent Orange.  S.P. also wrote about having seen barrels identified to him as Agent Orange loaded onto aircraft, including a helicopter he soon thereafter witnessed spraying a substance in an area where all flora started dying a few days thereafter.  He additionally reported having found some dead birds and dogs in the vicinity of the areas sprayed.  S.P. did not, however, report having either served with the Veteran at Udorn AFB or otherwise having known him while in service.  Indeed, the Veteran himself states that he was stationed at Udorn AFB in 1970 (his records actually indicate service there in 1971), so his service at that base never coincided with S.P.'s.  Furthermore, the Veteran served as an automatic tracking radar repairman while in the Air Force, and not, like S.P., in a K-9 unit patrolling the base and areas in its vicinity. 

Moreover, the evidence fails to indicate that the Veteran himself was exposed to Agent Orange while in service at Udorn AFB or otherwise.  In addition, the Veteran has not supplied specific corroborative details concerning how his service in Thailand resulted in his exposure to Agent Orange.  He has stated that defoliants were regularly sprayed on vegetation on the perimeter, and that this is where he was exposed, but has not otherwise provided any information with which VA could use to substantiate his allegation, as was requested by the RO in August 2011. 

Service personnel records confirm that the Veteran served in foreign and/or sea service for seven months and two days, and service medical records confirm that he received care unrelated to diabetes mellitus, type II, at Udorn AFB at various times from July to November 1971.  (The Board notes parenthetically that the Veteran reported having been in Thailand in 1970.)  Although the statement from S.P. asserts that Agent Orange was stored and loaded at Udorn AFB and sprayed in its vicinity, S.P.'s statement does not actually address whether the Veteran was exposed to Agent Orange as a result of his work there as a radar repairman. 

VA Fast Letter 09-20 (May 6, 2009) provides information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the JSRRC.  In this case, as noted, the JSRRC coordinator found that the Veteran had provided insufficient information for any determination to be made as to whether the Veteran was exposed to herbicides while in Thailand.  

In addition, the Memorandum for the Record that accompanied the Fast Letter reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base. Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.  Further, the Memorandum provides that if the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

In addition, a recent directive from the VA Office of Public Health and Environmental Hazards indicates that United States Army veterans who provided perimeter security on Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1965, may have been exposed to herbicides and may qualify for VA benefits.  The directive references a recently declassified 1973 Department of Defense report entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968 to 1972," which states that there was significant use of herbicides on the fenced-in perimeters of certain Thai military bases to remove foliage that provided cover for enemy forces.  VA has determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

The above materials reflect that the Veteran did not serve in Thailand during the period from February 28, 1961, to May 7, 1965, in which Agent Orange exposure may have been possible, and he has not provided any information with which VA may determine that he patrolled the perimeter of any base in Thailand.  Furthermore, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Thus, in this case, there is an inadequate factual foundation upon which to conclude that the Veteran was exposed to Agent Orange.

The Board has not found the Veteran's written statements concerning his alleged Agent Orange exposure to be sufficiently probative to establish that he was exposed to herbicides in service, and the JSRRC determined that the information provided by the Veteran was insufficient to conduct further development.  In addition, the Veteran has not alleged any other specific circumstance that would have resulted in him having any contact with herbicides in service.  Accordingly, the Board concludes that the preponderance of the evidence establishes that the Veteran was not exposed to herbicides in service. 

The Veteran has not advanced any other basis for granting his claim, and there is no medical evidence suggesting that diabetes mellitus, type II is related to any incident of service other than herbicide exposure.  Accordingly, the evidence preponderates against the claim, and service connection is not in order for this disability.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes mellitus, Type II, claimed as due to herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


